DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 29 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 18 of U.S. Patent No. US 10481691 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent, therefore claims 21-37 of the instant application are anticipated by claims 1-20 of the patent..

Instant application
Patent US 10481691 B2
21. A haptic structure comprising: a substrate; and a haptic actuator, mechanically coupled to the substrate and comprising, a piezoelectric material; and at least one electrode coupled to the piezoelectric material; wherein: an electrical input received by the at least one 



2. The electronic device of claim 1, wherein the surface is a cover glass of the electronic device.
29. An electronic device comprising: a cover glass with a first side forming an exterior surface of the electronic device; a display having a first side coupled to a second side of the cover glass, the second side of the cover glass opposite to the first side of the cover glass; a first support structure proximate to a second side of the display, the second side of the display opposite to the first side of the display, and the first support structure separated from the second side of the display to form a space between the display and the 


.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 20090135142 A1 – cited in 9/26/2010 IDS) in view of Maschmeyer et al. (US 20120105333 A1).
Regarding claim 21, Fu discloses a haptic structure comprising: 
a substrate (figs. 3-4 substrate 310); and 
a haptic actuator, mechanically coupled to the substrate and comprising, a piezoelectric material (fig. 3 piezoelectric actuators 342); and at least one electrode coupled to the piezoelectric material; wherein: an electrical input received by the at least one electrode causes the haptic actuator to bend the substrate ([0024] A conductive bonding material (i.e. “electrode”) is positioned between the input device 310 and the piezoelectric actuators 342 for securing the two together and providing power to the piezoelectric actuators 342. FIG. 4 illustrates the portable electronic device 300 with power applied to the piezoelectric actuators 342 and the resulting flexing of the chassis 322, input device 310, and transparent cover 319. [0019] and Fig. 2 - The display 112 is coupled to the controller 220 by the conductor 236.).
Fu does not expressly disclose the substrate includes a channel at least partially surrounding an area of the substrate to which the haptic actuator is mechanically coupled. 
fig. 18 elastic sheet 1804.) includes a channel (figs. 18-21; [0084] display screen 1002 and adjacent elastic sheet 1110 may form an "elastic screen sheet". [0114] The recesses (i.e. “channel”) of elastic sheet 1804 may be any suitable shape such as, for example, cylindrical, conic, normal prismatic with any suitable base, normal pyramidal with any suitable base, channels, troughs, any other suitable shape, or any suitable combination thereof. [0118] Embedded haptic system 1900 may include one or more elastic sheets which may include sunken reliefs, holes (e.g., blind, through, tapered), any other suitable recess or any suitable combination thereof, arranged in any suitable arrangements (e.g., patterned, random).) at least partially surrounding an area of the substrate to which the haptic actuator is mechanically coupled (fig. 17 element arrays 1806 and 1808; [0123] The elements arrays (i.e. haptic actuator) may each include any combination of suitable shape change elements such as, for example, piezoelectric elements, electroactive polymer elements, any other suitable shape change elements or any suitable combination thereof. Figs. 18-21 illustrate the elastic sheet (i.e. substrate) is mechanically coupled to the element arrays (i.e. “haptic actuator”))
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention have the substrate include a channel at least partially surrounding an area of the substrate to which the haptic actuator is mechanically coupled as taught by Maschmeyer in the device taught by Fu in order to provide variable actuation, sensing, or both (as suggested in [0033] of Maschmeyer).  

Regarding claim 22, Fu in view of Maschmeyer discloses the haptic structure of claim 21, wherein the substrate is coupled to a side of a cover glass of an electronic device, the side being Fu fig. 3 cover 319. Maschmeyer [0075] Display 810 provides a display output, and may be coupled to user device 800. Display 800 may be a computer monitor, television, video projector, light emitting diode screen (e.g., LED, organic LED), liquid crystal display (LCD) screen, plasma screen, CRT screen, head-mounted display (e.g., video glasses), any other suitable display device or any combination thereof. Display 810 may be, in some embodiments, integral to user device 800 such as, for example, a screen associated with a laptop computer, mobile phone, tablet device, personal media device, or other user device the provides a display.). 

Regarding claim 23, Fu in view of Maschmeyer discloses the haptic structure of claim 21, wherein the channel extends through the substrate (Maschmeyer figs. 18-21; [0084] display screen 1002 and adjacent elastic sheet 1110 may form an "elastic screen sheet". [0114] The recesses (i.e. “channel”) of elastic sheet 1804 may be any suitable shape such as, for example, cylindrical, conic, normal prismatic with any suitable base, normal pyramidal with any suitable base, channels, troughs, any other suitable shape, or any suitable combination thereof. [0118] Embedded haptic system 1900 may include one or more elastic sheets which may include sunken reliefs, holes (e.g., blind, through, tapered), any other suitable recess or any suitable combination thereof, arranged in any suitable arrangements (e.g., patterned, random).).

Regarding claim 24, Fu in view of Maschmeyer discloses the haptic structure of claim 21, wherein the channel extends only partially through the substrate (Maschmeyer figs. 18-21; [0084] display screen 1002 and adjacent elastic sheet 1110 may form an "elastic screen sheet". [0114] The recesses (i.e. “channel”) of elastic sheet 1804 may be any suitable shape such as, for example, cylindrical, conic, normal prismatic with any suitable base, normal pyramidal with any suitable base, channels, troughs, any other suitable shape, or any suitable combination thereof. [0118] Embedded haptic system 1900 may include one or more elastic sheets which may include sunken reliefs, holes (e.g., blind, through, tapered), any other suitable recess or any suitable combination thereof, arranged in any suitable arrangements (e.g., patterned, random).).

Regarding claim 25, Fu in view of Maschmeyer discloses the haptic structure of claim 21, wherein: the area of the substrate to which the haptic actuator is mechanically coupled is a rectangular area; and the channel extends around three sides of the rectangular area (Fu fig. 3; Maschmeyer figs. 18-21; [0084] display screen 1002 and adjacent elastic sheet 1110 may form an "elastic screen sheet". [0041] Shape change element 130 with initial shape 132 may undergo activation to final shape 134. In some arrangements, shape change element 130 may change spatial dimension substantially in one or more directions. For example, in some embodiments, shape change element 130 may have rectangular bar shape 132. [0114] The recesses (i.e. “channel”) of elastic sheet 1804 may be any suitable shape such as, for example, cylindrical, conic, normal prismatic with any suitable base, normal pyramidal with any suitable base, channels, troughs, any other suitable shape, or any suitable combination thereof. [0118] Embedded haptic system 1900 may include one or more elastic sheets which may include sunken reliefs, holes (e.g., blind, through, tapered), any other suitable recess or any suitable combination thereof, arranged in any suitable arrangements (e.g., patterned, random).).

Regarding claim 26, Fu in view of Maschmeyer discloses the haptic structure of claim 21, wherein: the area of the substrate to which the haptic actuator is mechanically coupled is a Fu fig. 3; Maschmeyer figs. 18-21; [0084] display screen 1002 and adjacent elastic sheet 1110 may form an "elastic screen sheet". [0041] Shape change element 130 with initial shape 132 may undergo activation to final shape 134. In some arrangements, shape change element 130 may change spatial dimension substantially in one or more directions. For example, in some embodiments, shape change element 130 may have rectangular bar shape 132. [0114] The recesses (i.e. “channel”) of elastic sheet 1804 may be any suitable shape such as, for example, cylindrical, conic, normal prismatic with any suitable base, normal pyramidal with any suitable base, channels, troughs, any other suitable shape, or any suitable combination thereof. [0118] Embedded haptic system 1900 may include one or more elastic sheets which may include sunken reliefs, holes (e.g., blind, through, tapered), any other suitable recess or any suitable combination thereof, arranged in any suitable arrangements (e.g., patterned, random).).

Regarding claim 27, Fu in view of Maschmeyer discloses the haptic structure of claim 21, wherein: the area of the substrate to which the haptic actuator is mechanically coupled is a rectangular area; the channel is a first channel extending parallel to a first side of the rectangular area; the substrate includes a second channel extending parallel to a second side of the rectangular area; the substrate includes a third channel extending parallel to a third side of the rectangular area; and the substrate includes a fourth channel extending parallel to a fourth side of Fu fig. 3; Maschmeyer figs. 18-21; [0084] display screen 1002 and adjacent elastic sheet 1110 may form an "elastic screen sheet". [0041] Shape change element 130 with initial shape 132 may undergo activation to final shape 134. In some arrangements, shape change element 130 may change spatial dimension substantially in one or more directions. For example, in some embodiments, shape change element 130 may have rectangular bar shape 132. [0114] The recesses (i.e. “channel”) of elastic sheet 1804 may be any suitable shape such as, for example, cylindrical, conic, normal prismatic with any suitable base, normal pyramidal with any suitable base, channels, troughs, any other suitable shape, or any suitable combination thereof. [0118] Embedded haptic system 1900 may include one or more elastic sheets which may include sunken reliefs, holes (e.g., blind, through, tapered), any other suitable recess or any suitable combination thereof, arranged in any suitable arrangements (e.g., patterned, random).).

Regarding claim 28, Fu in view of Maschmeyer discloses the haptic structure of claim 21, wherein the channel at least partially localizes the bending of the substrate to the area of the substrate to which the haptic actuator is mechanically coupled (Maschmeyer Fig. 19 and 21 illustrate the recess (i.e. “channel”) at least partially localizes the bending of the elastic sheet (i.e. substrate”) to the area of the substrate to which the haptic actuator is mechanically coupled).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/            Examiner, Art Unit 2684                                                                                                                                                                                            

/FEKADESELASSIE GIRMA/            Primary Examiner, Art Unit 2689